Case 3:15-md-02670-JLS-MDD Document 2023-11 Filed 09/19/19 PageID.154707 Page 1
                                     of 16




                      EXHIBIT 153
         Case 3:15-md-02670-JLS-MDD Document 2023-11 Filed 09/19/19 PageID.154708 Page 2
                                              of 16

                      1 LATHAM&WATKINSLLP
                            Alfred C. Pfeiffer (CA 120965)
                      2     Christopher S. Yates (CA 161273)
                           Belinda S Lee (CA 199635)
                      3    Niall E. Lynch (CA 157959)
                      4     Ashley M. Bauer (CA 231626)
                        505 Mont~omery Street, Suite 2000
                      5 San Francisco, California 94111-6538
                        Telephone: 415-391-0600
                      6 Facsimile: 415-395-8095
                        al.pfeiffer@lw.com
                      7 chris.yatesllw.com
                        belinda.lee lw.com
                      8 niall.lynch lw.com
                        ashley. bauer@lw.com
                      9
                       Counsel for Defendants StarKist Co. and
                    10 Dongwon Industries Co., Ltd.
                    11
                    12
                    13                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
                    14 - - - - - - - - - - - - - - - ,
                    15 IN RE PACKAGED SEAFOOD          Case No.: 15-MD-2670 JLS (MDD)
                        PRODUCTS ANTITRUST
                    16 LITIGATION
                    17                                         DECLARATION OF
                          This document relates to:
                    18                                         CHRISTOPHER S. YATES
                          ALL ACTIONS
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LATHAM&WATKINSLLP
   ATTORNEYS AT LAW
                                                                    DECLARATION OF CHRISTOPHER S. YA TES
    SAN FRANCISCO
                               .                                                    15-MD-2670 JLS (MDD)
        Case 3:15-md-02670-JLS-MDD Document 2023-11 Filed 09/19/19 PageID.154709 Page 3
                                             of 16

                     1         I, Christopher S. Yates, declare as follows:
                     2         1.     I am a member in good standing of the bar of the State of California
                     3   and a partner with the law firm of Latham & Watkins LLP, counsel for StarKist
                     4   Co. ("StarKist") and Dongwon Industries Co., Ltd. ("Dongwon Industries") in this
                     5 matter. I submit this this Declaration in support of Defendants' motions for
                     6   summary judgment. I have personal, first-hand knowledge of the facts set forth in
                     7 this Declaration. If called as a witness, I could and would competently testify to
                     8 these facts under oath.
                     9         2.     The parties in the above-captioned matter entered into a stipulation to
                    10 "reduce the number of admissibility and authenticity issues for trial." Joint Mot.
                    11   for an Order Regarding Pre-Trial Procedure for Rules 901 and 803(6) of the Fed.
                    12 Rules ofEvid. at 1-2, ECF 1498 ("the Stipulation") (attached to my Declaration as
                    13   Exhibit A). The Stipulation states that the parties may provide each other with "a
                    14 list of documents for which a stipulation is sought regarding authenticity under
                    15   Rule 901" "after the close of fact discovery and dispositive motions but reasonably
                    16 in advance of trial" Id.
                    17         3.     Pursuant to the Stipulation, and as is consistent with my experience in
                    18 handling multiple matters before trial, I expect that the parties to this litigation will
                    19   stipulate to the authenticity of most (if not all) documents to be used at trial as part
                    20   of the pretrial process. Furthermore, to the extent there may be a dispute over a
                    21   particular document, I expect to call witnesses, including custodians of records, if
                    22   necessary to authenticate and establish the admissibility of the documents cited in
                    23   Defendants' Separate Statements of Undisputed Fact.
                    24         4.     Under the penalties of perjury under the laws of the United States, I
                    25   declare that the above is complete, true, and correct, and if called as a witness, I
                    26   could competently testify thereto.
                    27
                    28
LATHAM&WATKINSu,
  ATTORNEYS AT LAW
                                                                              DECLARATION OF CHRISTOPHER S. YATES
    SAN FRANCISCO
                                                                     1                        15-MD-2670 JLS (MDD)
         Case 3:15-md-02670-JLS-MDD Document 2023-11 Filed 09/19/19 PageID.154710 Page 4
                                              of 16

                      1   Executed on this 19th day of September, 2019 in San Francisco, California.
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LATHAM&WATKI N 5LLP
   ATTORNEYS AT LAW
                                                                   DECLARATION OF CHRISTOPHER S. YATES
    SAN FRANCISCO
                                                             2                     15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2023-11 Filed 09/19/19 PageID.154711 Page 5
                                     of 16




         EXHIBIT A
Case: 15-md-02670-JLS-MDD Document
 Case 3:15-md-02670-JLS-MDD        1498
                            Document      Filed Filed
                                     2023-11    10/12/18   PagelD.107055
                                                      09/19/19           PagePage
                                                               PageID.154712  1 of 11
                                                                                   6
                                      of 16



   1
   2
   3
   4
   5
   6
                             UNITED STATES DISTRICT COURT
   7                       SOUTHERN DISTRICT OF CALIFORNIA
   8
   9
       IN RE: PACKAGED SEAFOOD                  Case No. 3:15-md-2670-JLS-MDD
  10   PRODUCTS ANTITRUST
       LITIGATION
  11
  12
                                                JOINT MOTION FOR AN ORDER
  13    This Document Relates to:               REGARDING PRE-TRIAL
  14                                            PROCEDURE FOR RULES 901 AND
        ALL ACTIONS                             803(6) OF THE FEDERAL RULES OF
  15                                            EVIDENCE
  16
  17
  18
  19          In light of the Status Conference on July 30, 2018, in which the Parties in the
  20    above-captioned action and the Court discussed potential limited discovery
  21    procedures regarding the authentication and identification of documents pursuant to
  22    Fed. R. Evid. 901 and/or as records of regularly conducted activity pursuant to Fed.
  23    R. Evid. 803( 6), after the close of fact discovery and dispositive motions but
  24    reasonably in advance of trial, the Parties now submit this Joint Motion regarding such
  25    a procedure. The Parties request that the Court enter an order governing a procedure
  26    for limited discovery so that they may ensure that they resolve or, at minimum, reduce
  27
  28   JOINT MOT. FOR ORDER REGARDING
       RULES 901 AND 803(6) PROCEDURE                                 3:15-md-2670 (JLS) (MDD)
Case  15-md-02670-JLS-MDD Document
 Case 3:15-md-02670-JLS-MDD        1498
                            Document      Filed Filed
                                     2023-11    10/12/18   PagelD.107056
                                                      09/19/19            PagePage
                                                               PageID.154713   2 of 11
                                                                                    7
                                      of 16



   1    the number of admissibility and authenticity issues for trial. That proposed process is
   2    set forth below. The Parties are also contemporaneously lodging a proposed order
   3    with the Court.
   4                                         PROPOSED ORDER

   5                                                     ***
   6             The following Order applies to all cases currently pending in MDL No. 2670
   7    and is binding on all Parties and their counsel in this MDL unless otherwise expressly
   8    noted.
   9         1. 120 days before the first day of trial, or at such other time as the Court may
  10               deem appropriate in light of any trial setting, Plaintiffs may provide to
  11               Defendants a list of documents for which a stipulation is sought regarding
  12               authenticity under Rule 901 of the Federal Rules of Evidence and whether the
  13               document constitutes a record of a regularly conducted activity under Rule
  14               803(6) of the Federal Rules of Evidence. These lists shall be in tabular form,
  15               containing columns for (a) the starting Bates No. and/or exhibit number (if
  16               used in deposition) of the document, (b) a brief description of the document,
  17               and (c) a column for the opposing Party's response. The Parties should
  18               endeavor to coordinate with other Plaintiffs' and Defendants' counsel to
  19               submit joint lists or otherwise avoid duplication.
  20         2. 90 days before the first day of trial, or at such other time as the Court may
  21               deem appropriate in light of any trial setting, Defendants may provide to
  22               Plaintiffs a list of documents for which a stipulation is sought regarding
  23               authenticity under Rule 901 of the Federal Rules of Evidence and whether the
  24               document constitutes a record of a regularly conducted activity under Rule
  25               803(6) of the Federal Rules of Evidence. These lists shall be in tabular form,
  26               containing columns for (a) the starting Bates No. and/or exhibit number (if
  27
  28   JOINT Mor. FOR ORDER REGARDING RULES
        901 AND 803(6) PROCEDURE                                        3:15-md-2670 (JLS) (MDD)
                                                     1
Case
 Case 15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDDDocument
                            Document1498   Filed Filed
                                      2023-11    10/12/18   PagelD.107057
                                                       09/19/19           PagePage
                                                                PageID.154714 3 of 11
                                                                                    8
                                       of 16



   1            used in deposition) of the document, (b) a brief description of the document,
   2            and (c) a column for the opposing Party's response. The Parties should
   3            endeavor to coordinate with other Plaintiffs' and Defendants' counsel to
   4            submit joint lists or otherwise avoid duplication.
   5         3. Within 21 days of the deadlines set forth in paragraphs 1 and 2, the
   6            Parties will respond to any list of evidence received and indicate in column
   7            ( c) of the table whether they challenge the authenticity of the document under
   8            Rule 901, and/or whether it is a record of a regularly conducted activity under
   9            Rule 803(6). In challenging a document on one of these two grounds, the
  10            challenging Party shall set forth its basis in two sentences or less. The Parties
  11            should endeavor to coordinate with other Plaintiffs' and Defendants' counsel
  12            to submit joint challenges or otherwise avoid duplication of challenges. This
  13            process shall address only objections under Rules 901 and 803(6).           The
  14            parties specifically contemplate that all other evidentiary objections shall be
  15            dealt with separately, in the course of an orderly process as part of pretrial
  16            preparation, including through the exchange of exhibit lists and through
  17            briefing in limine.
  18         4. Within 7 days after the deadlines set forth in paragraph 3, the Parties shall
  19            meet and confer with regard to the challenged evidence to make a good faith
  20            attempt to resolve any disputes as to objections under Rules 901 and 803(6),
  21            to minimize the time and resources of the Parties and of the Court devoted to
  22            such matters.
  23         5. Within 7 days after the deadlines set forth in paragraph 4, the challenging
  24            Party shall indicate in writing whether any of their challenges are withdrawn.
  25            For any remaining challenges, each Party shall have the right to conduct
  26            limited discovery including, but not limited to, depositions of witnesses that
  27
  28   JOINT MOT. FOR ORDER REGARDING RULES
        901 AND 803(6) PROCEDURE                                       3:15-md-2670 (JLS) (MDD)
                                                   2
Case  15-md-02670-JLS-MDD Document
 Case 3:15-md-02670-JLS-MDD Document1498 Filed Filed
                                     2023-11   10/12/18   PagelD.107058
                                                     09/19/19            PagePage
                                                              PageID.154715   4 of 11
                                                                                   9
                                                of 16



   1               authored or received a document or, in the alternative, a single deposition of
   2               an appropriately designated custodian of records for the producing Party,
   3               pursuant to Fed. R. Civ. P. 30(b)(6), provided that the topic of the depositions
   4               must be limited to the evidentiary issue of whether particular documents meet
   5               the foundational requirements under Rules 901 or 803( 6).
   6               a. The Deposition Protocol (ECF No. 495) in this case shall apply, except
   7                  that any depositions taken under this Order will not count towards the
   8                  limitations on the total number of depositions per Defendant-family group
   9                  and the total number of depositions of Plaintiff witnesses set forth in the
  10                  Deposition Protocol.
  11               b. All Parties reserve all rights to seek judicial relief pursuant to Federal Rule
  12                  of Civil Procedure 26.
  13         6. To avoid inefficiencies and conserve resources, the Parties agree not to serve
  14               any written discovery requests (including Requests of Admission and
  15               Interrogatories) outside of the procedure set forth above solely for the purpose
  16               of authenticating documents or seeking to establish their status as business
  17               records.
  18             All limited discovery pursuant to this Order must be complete no later than 14
  19    days prior to trial. If the Parties negotiate another mechanism by which they may
  20    resolve the issues discussed in this Order, they shall promptly file a notice with the
  21    Court.
  22             This Order does not authorize any Party to seek, or prevent any Party from
  23    seeking, an advance ruling on the admissibility of evidence at trial. Nor does this
  24    Order authorize additional discovery outside of the specific, limited discovery set forth
  25    in this Order; nor prevents any Party from taking discovery prior to the close of fact
  26    discovery for the purpose of establishing the foundation to admit documents at trial
  27
  28   JOINT MOT. FOR ORDER REGARDING RULES
        901 AND 803(6) PROCEDURE                                           3:15-md-2670 (JLS) (MDD)
                                                        3
Case   15-md-02670-JLS-MDD Document
 Case 3:15-md-02670-JLS-MDD Document1498  FiledFiled
                                     2023-11    10/12/18   PagelD.107059
                                                     09/19/19            PagePage
                                                              PageID.154716   5 of 10
                                                                                   11
                                      of 16



    1   except as set forth in paragraph 5 above. In the event that the Court is called upon to
   2    rule on the admissibility of a document, this Order does not alter the burdens of proof
   3    with respect to admissibility. Finally, no Party shall be precluded from including on
   4    an exhibit list submitted pursuant to a pretrial order any document for which
   5    authenticity or admissibility was not stipulated to by the Parties.
   6

   7                                              ***
   8          The Parties respectfully ask that the Court enter their proposed order above.
   9
  10    Dated: October 12, 2018                        Respectfully submitted,
  11                                                   HAUSFELD LLP
  12
                                                       By: s/ Bonny E. Sweeney
  ,13                                                  Bonny E. Sweeney, Esquire
                                                       Michael P. Lehmann, Esquire
  14                                                   Christopher L. Lebsock, Esquire
                                                       Samantha J. Stein, Esquire
  15                                                   600 Montgomery Street
                                                       Suite 3200
  16                                                   San Francisco, CA 94111
                                                       Tel: (415) 633-1908
  17                                                   Fax: (415) 358-4980
  18                                                   E-mail: bsweeney@hausfeld.com
                                                       E-mail: mlehmann('@hausfeld.com
  19                                                   E-mail: clebsock@Iiausfeld.com
                                                       E-mail: sstein@hausfeld.com
  20
                                                       Michael D. Hausfeld
  21                                                   James J. Pizzirusso
                                                       HAUSFELD LLP
  22                                                   1700 K Street NW, Suite 650
                                                       Washington, DC 20006
  23                                                   Telephone: (202) 540-7200
  24                                                   Facsimile: (202) 540-7201
                                                       E-mail: mhausfeld@hausfeld.com
  25                                                   E-mail: jpizzirusso@hausfeld.com

  26                                                   Interim Lead Counsel for Direct
                                                       Purchaser Plaintiffs
  27
  28    JOINT MOT. FOR ORDER REGARDING RULES
         901 AND 803(6) PROCEDURE                                       3:15-md-2670 (JLS) (MDD)
                                                   4
Case   15-md-02670-JLS-MDD Document
 Case 3:15-md-02670-JLS-MDD Document1498  FiledFiled
                                     2023-11    10/12/18   PagelD.107060
                                                     09/19/19            PagePage
                                                              PageID.154717   6 of 11
                                      of 16



   1                                              KENNY NACHWALTER, P.A.
   2                                              By: s/ William J. Blechman
   3                                              Richard Alan Arnold, Esquire
                                                  William J. Blechman, Esquire
   4                                              Kevin J. Murray, Esquire
                                                  Douglas H. Patton, Esquire
   5                                              Samuel J. Randall, Esquire
                                                  1441 Brickell A venue
   6                                              Suite 1100
                                                  Miami, Florida 33131
   7                                              Tel: (305) 373-1000
                                                  Fax: (305) 372-1861
   8                                              E-mail:      ramold@knpa.com
   9                                                     wblechman@mpa.com
                                                         kmurray@kripa.com
  10                                                     dpatton@knpa.com
                                                         srandall@knpa.com
  11
                                                  Liaison Counsel for Direct Action
  12                                              Plaintiffs
  13
                                                  CUNEO GILBERT & LADUCA LLP
  14
  15                                              By: s/ Jonathan W. Cuneo
                                                  Jonathan W. Cuneo, Esquire
  16                                              Joel Davidow, Esquire
                                                  Peter Gil-Montllor, Esquire
  17                                              Blaine Finley, Esquire
                                                  4 725 Wisconsin A venue, N. W.
  18                                              Suite 200
                                                  Washington, D.C. 20002
  19                                              Tel: (202) 789-3960
                                                  Fax: (202) 589-1813
  20                                              E-mail:      jonc@cuneolaw.com
                                                         joel@cuneolaw.com
  21                                                     pgil-montllor@cuneolaw.com
  22                                                     bfinley@cuneolaw.com

  23                                              John H. Donboli, Esquire
                                                  Cal. Bar No. 196266)
  24                                              DEL MAR LAW GROUP, LLP
                                                  12250 El Camino Real
  25                                              Suite 120
                                                  San Diego, CA 92130
  26                                              Tel: (858) 793-6244
                                                  Fax: (858) 793-6005
  27
  28   JOINT MOT. FOR ORDER REGARDING RULES
        901 AND 803(6) PROCEDURE                                  3:15-md-2670 (JLS) (MDD)
                                              5
Case   15-md-02670-JLS-MDD Document
 Case 3:15-md-02670-JLS-MDD Document1498  FiledFiled
                                     2023-11    10/12/18   PagelD.107061
                                                     09/19/19            PagePage
                                                              PageID.154718   7 of 12
                                                                                   11
                                      of 16


                                                   E-mail: jdonboli@delmarlawgroup.com
   1
   2                                               Interim Lead & Liaison Counsel for
                                                   Indirect Purchaser Commercial Food
   3                                               Preparer Plaintiffs

   4
                                                   WOLF HALDENSTEIN ADLER FREEMAN &
   5                                               HERZLLP
   6                                               By: s/ Betsy C. Manifold
                                                   Betsy C. Manifold, Esquire
   7                                               Fred Isquith, Esquire
                                                   Rachele R. Rickert, Esquire
   8                                               Marisa C. Livesay, Esquire
   9                                               Symphony Towers
                                                   750 B Street, Suite 2770
  10                                               San Diego, CA 92101
                                                   Tel: (619) 239-4599
  11                                               Fax: (619) 234-4599
                                                   E-mail:       manifold@whafh.com
  12                                                      isquithlwhafh.com
                                                          rickert whafh.com
  13                                                      livesay whafh.com
  14
                                                   Interim Lead Counsel for Indirect
  15                                               Purchaser End Payer Plaintiffs
  16
                                                   LATHAM & WATKINS LLP
  17
                                                   By: sl Christopher S. Yates
  18
                                                   Christopher S. Yates
  19                                               Belinda S Lee
                                                   Alfred C. Pfeiffer
  ·20                                              Niall E. Lynch
                                                   Ashley M. Bauer
  21                                               505 Montgomery Street, Suite 2000
                                                   San Francisco, CA 94111
  22                                               Telephone: 415-391-0600
                                                   Facsimile: 415-395-8095
  23                                               Al.Pfeiffer,w.com
                                                   Chris.Yates lw.com
  24                                               Belinda.Lee lw.com
                                                   Niall.Lynch lw.com
  25                                               Ashley.Bauer@lw.com
  26                                               Attorneys for Defendants StarKist Co.
  27                                               and Dongwon Industries Co., Ltd.
  28    JOINT MOT. FOR ORDER REGARDING RULES
         901 AND 803(6) PROCEDURE                                   3:15-md-2670 (JLS) (MDD)
                                               6
Case   15-md-02670-JLS-MDD Document
 Case 3:15-md-02670-JLS-MDD Document1498  FiledFiled
                                     2023-11    10/12/18   PagelD.107062
                                                     09/19/19            PagePage
                                                              PageID.154719   8 of 13
                                                                                   11
                                      of 16


                                              PAUL, WEISS, RIFKIND, WHARTON &
   1                                          GARRISON LLP
   2                                          By: s/ Kenneth A. Gallo
   3                                          Kenneth A. Gallo
                                              Michelle K. Parikh
   4                                          Joseph J. Bial
                                              Craig A. Benson
   5                                          Heather C. Milligan
                                              PAUL, WEISS, RIFKIND, WHARTON &
   6                                          GARRISON LLP
                                              2001 K Street, NW
   7                                          Washington, DC 20006-104 7
                                              Tel: (202) 223-7356
   8                                          Fax: (202) 204-7356
   9                                          kgallo~paulweiss.com
                                              mparikn@paulweiss.com
  10                                          jbial@paulweiss.com
                                              cbenson@2aulweiss.com
  11                                          hmilligan(@paulweiss.com
  12                                          William B. Michael
                                              1285 Avenue of the Americas
  13                                          New York, NY 10019-6064
                                              Tel: (212) 373-3648
  14                                          Fax: (212) 492-0648
                                              wmichael@paulweiss.com
  15
  16
                                              Counsel for Defendant Bumble Bee
  17                                          Foods, LLC

  18
                                              ALLEN & OVERY LLP
  19
                                              By: s/ John Roberti
  20                                          John Roberti
                                              Kelse Moen
  21                                          Jana Steenholdt
  22                                           1101 New York Avenue N.W.
                                              Washington, D.C. 20005
  23                                          Telephone: (202) 683-3800
                                              Facsimile: (202) 683-3999
  24                                          j ohn.roberti;allenovery .com
                                              kelse.moen allenovery.com
  25                                          jana.steenho dt@allenovery.com
  26                                          Brian Fitzpatrick
                                              1221 A venue of the Americas
  27
  28   JOINT MOT. FOR ORDER REGARDING RULES
        901 AND 803(6) PROCEDURE                                  3:15-md-2670 (JLS) (MDD)
                                                7
Case   15-md-02670-JLS-MDD Document
 Case 3:15-md-02670-JLS-MDD Document1498  FiledFiled
                                     2023-11    10/12/18   PagelD.107063
                                                     09/19/19            PagePage
                                                              PageID.154720   9 of 14
                                                                                   11
                                      of 16


                                              New York, NY 10020
   1                                          Telephone: (212) 610-6300
   2                                          Facsimile: (212) 610-6399
                                              brian.fitzpatrick@allenovery.com
   3
                                              Counsel for Defendant Tri-Union
   4                                          Seafoods LLC d/h/a Chicken of the Sea
                                              International
   5
   6
                                              PEPPER HAMIL TON LLP
   7

   8                                          By: s/ Barbara T. Sica/ides
   9
                                              Barbara T. Sicalides (PA 57535)
  10                                          Barak A. Bassman (PA 85626)
                                              Megan Morley (PA 321706)
  11
                                              Benjamin J. Eichel (PA 307078)
  12                                          Alexander L. Harris (PA 311382)
                                              3 000 Two Logan Square
  13
                                              Eighteenth and Arch Streets
  14                                          Philadelphia, PA 19103-2799
                                              Telephone: (215) 981-4000
  15
                                              Facsimile: (215) 981-4750
  16                                          sicalidesb@pepperlaw.com
                                              bassmanb@pepperlaw.com
  17
                                              morleym@pepperlaw.com
  18                                          eichelb@pepperlaw.com
                                              harrisa@pepperlaw.com
  19
  20                                          Counsel for Defendant Del Monte
                                              Corporation
  21
  22
  23
  24
  25
  26
  27
  28   JOINT MOT. FOR ORDER REGARDING RULES
        901 AND 803(6) PROCEDURE                                   3:15-md-2670 (JLS) (MDD)
                                                8
Case  :15-md-02670-JLS-MDD Document
Case 3:15-md-02670-JLS-MDD Document 1498
                                    2023-11Filed  10/12/18
                                               Filed        PagelD.107064
                                                     09/19/19             Page
                                                              PageID.154721    10 15
                                                                            Page  of
                                      11
                                     of 16



   1                             SIGNATURE ATTESTATION
              Under Section 2.f.4 of the Court's CM/ECF Administrative Policies, I hereby
  2
        certify that authorization for filing this document has been obtained from each of the
  3
        other signatories shown above, and that all signatories have authorized placement of
  4
       their electronic signature on this document.
  5
  6    Date: October 12, 2018

  7                                                   sf BonnyE. Sweeney
  8
                                                      HAUSFELD LLP
  9
                                                      Interim Lead Counsel for the Direct
 10                                                   Purchaser Plaintiffs
                                                      bsweeney@hausfeld.com
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28    JOINT MOT. FOR ORDER REGARDING RULES
        901 AND 803(6) PROCEDURE                                      3:15-md-2670 (JLS) (MDD)
                                                  9
Case  :15-md-02670-JLS-MDD Document 1498
Case 3:15-md-02670-JLS-MDD          2023-11Filed 10/12/18
                                               Filed        PagelD.107065
                                                     09/19/19             Page
                                                              PageID.154722    11 of
                                                                            Page  16
                                      11
                                     of 16



   1                               CERTIFICATE OF SERVICE
              I certify that on October 12, 2018, I filed the foregoing document
  2
       with the Clerk of Court for the United States District Court, Southern District of
  3
        California by using the Court's CM/ECF system, which will serve electronic
  4
       notification of this filing to all counsel of record.
  5
  6
  7
                                                         sf Bonny E. Sweeney
  8
  9                                                      HAUSFELD LLP
 10                                                      Interim Lead Counsel for the Direct
                                                         Purchaser Plaintiffs
 11                                                      bsweeney@hausfeld.com
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28    JOINT MOT. FOR ORDER REGARDING RULES
        901 AND 803(6) PROCEDURE                                         3:15-md-2670 (JLS) (MDD)
                                                    10
